Mr. Justice Johnson
delivered the opinion, of the court. This is an action of.ejectment-.. The defence set up is the act of limitations of the state of Georgia. The only question which the. case presents is, whether the plaintiff, who resided in Virginia, comes within the exception in the act in favour of persons “beyond seas.”
Qn this question, the court aTe-unanimously of opinion, that to give a sensible construction to that act,, the words, “beyond, seas” must be held to- he equivalent to “without the limits of the state,” and order this opinion to be- certified to the circuit court of the district of ■ Georgia.
Certificate for the plaintiff..